Citation Nr: 0024357	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-19 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had honorable, active duty from April 1962 to 
October 1962, and from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied a rating in excess of 50 
percent for PTSD and denied a total disability rating based 
on individual unemployability.  In rating decision of March 
2000, the RO granted a 70 percent rating for PTSD, effective 
from June 4, 1996, and granted individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issue of entitlement to an increased rating for PTSD has 
been obtained.

2.  The veteran's PTSD is manifested by total occupational 
and social impairment.

3.  The veteran has been granted individual unemployability.


CONCLUSIONS OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended that the veteran is entitled to an increased 
evaluation for the severity of his PTSD symptomatology.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The Board finds that the claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991), and that the VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to the claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).

In rating decision of June 1997, service connection was 
granted for PTSD and a 50 percent rating was assigned from 
April 6, 1994, pursuant to Diagnostic Code 9411.  The veteran 
did not appeal the decision.  In September 1997, he filed a 
claim for a total disability rating based on individual 
unemployability.  In rating decision of March 1998, the RO 
denied both claims.  The veteran appealed that decision.  In 
rating decision of March 2000, the RO granted an increased 
rating of 70 percent for the service-connected PTSD and also 
granted a total disability rating based on individual 
unemployability.  The veteran has not expressed satisfaction 
with this determination and the appeal was certified to the 
Board.

Pursuant to the criteria set forth in Diagnostic Code 9411, a 
70 percent evaluation is assignable with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board finds that the evidence shows that the veteran's 
PTSD symptoms more nearly approximate the criteria required 
for the 100 percent rating.  The VA medical records show a 
worsening of the veteran's symptoms, as do the psychiatric 
examinations.  In an October 1997 statement from a VA 
physician, it is noted that the veteran's symptoms were 
chronic and enduring and that he had serious symptoms with 
impairments which produced a GAF score of 50.  In comparison, 
a January 2000 statement from another VA physician provided a 
professional opinion that the veteran had a GAF score of 38.  
The physician noted that a review of the veteran's chart 
showed that he had anger problems causing impaired impulse 
control, unprovoked periods of irritability and violence, and 
disorientation and confusion.  In addition, the veteran had 
cognitive symptoms of poor concentration and memory, and 
inattentiveness.  Moreover, the veteran had suicidal 
ideation, significant avoidance, homicidal ideation, and some 
psychotic symptoms with voices telling him to be violent as 
part of his flashbacks.  The physician noted that a GAF of 38 
indicates severe symptoms with major impairment in several 
areas, such as work, family relations, thinking and mood.  
The veteran was unable to work and that he had difficulty 
integrating socially into the community.  The physician noted 
that the veteran was unemployable.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4. 130 (1999), a GAF score of 38 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).


ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to the criteria which govern the payment of monetary 
awards.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

